                        IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                                               ORDER GRANTING
                 Plaintiff,                                   MOTION TO CONTINUE

  v.

  OLEG MIKHAYLOVICH TISHCHENKO,                               Case No. 1:16-cr-00034 DAK

                 Defendant.


       Based on the Motion to Continue Jury Trial filed by defendant, Oleg Mikhaylovich

Tishchenko, in the above-entitled case, and for good cause appearing, the court makes the

following findings:

   1. Mr. Tishchenko made his initial appearance on the indictment returned in this matter

       before Magistrate Judge Brooke C. Wells on March 15, 2019.          Jury trial was set for May

       20, 2019, which was within the 70-day time period permitted by the Speedy Trial Act.

   2. This is Defendant’s first request for a continuance of the trial in this matter, and it is

       made in good faith and not merely for the purpose of delay.

   3. The length of the delay requested is 90 days.

   4. The delay between the filing of this motion and the new trial date is excludable under 18

       U.S.C. §§ 3161(h)(1)(D) & (h)(7)(B)(iv). To this end, the additional time is necessary to

       address the Defendant’s Motion to Dismiss and to afford counsel for the Defendant the

       reasonable time necessary for effective preparation.
    5. In support of this assertion, defense counsel states as follows:

         On May 6, 2019, the defense filed a Motion to Dismiss two counts of the five-count

         indictment. The government will need time to respond, and the motion will likely

         require a hearing. In addition, discovery has not been completed. To that end, defense

         investigator contacted the seller involved in the 2011 eBay transaction charged in counts

         1, 2 and 3. The seller informed the defense that he was previously interviewed about

         this case by federal agents. The defense requested a copy of that interview. In addition,

         the defense has not yet received any reports from the investigation which continued past

         March of 2016.

    6. Mr. Tishchenko is currently in custody, he agrees with the proposed continuance, and

         agrees that it will not prejudice his defense. Additionally, he understands that the

         requested continuance will be excluded under the Speedy Trial Act.

    7. There are no co-defendants in this case.

    8. Continuing the trial date 90 days and excluding the time between now and the new date

         will provide defense counsel with the time needed to address the issues outlined in

         paragraph 5.

    9. Failure to grant the proposed continuance would deny counsel for Defendant the

         reasonable time necessary for effective preparation of the case.

         Based on the foregoing findings, the court concludes that failure to grant such a

continuance would likely result in a miscarriage of justice. Therefore, the ends of justice served

by such a continuance outweigh the best interests of the public and the defendant in a speedy

trial.

                                                   2
       THEREFORE, the 5-day Day Jury Trial previously scheduled to begin on May 20, 2019,

is hereby continued to the 19th day of August, 2019, at 8:30 a.m. Accordingly, the time between

the filing of the Motion, May 6, 2019, and the new trial date set forth above, August 19, 2019 is

excluded from Defendant’s speedy trial computation for good cause.

       DATED this 6th day of May, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     DALE A. KIMBALL
                                                     United States District Court Judge




                                                3
